DETAILED ACTION
This Final Office Action is responsive to Applicant’s Amendment filed on 9 Feb 2021 in which claims status is: 
Amended Claims: 1, 4-11, 14-16, and 18-20.
Canceled Claims: 2-3, 12-13, and 17
Claims 1, 4-11, 14-16, and 18-20 are currently pending and under examination, of which claims 1, 11, and 16 are independent claims. No claims are currently in condition for allowance.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy and translation have now been has been received as filed on 02/09/2021. 
Due to the applications status as Continuation-In-Part, examiner requests applicant’s indication of claimed subject matter being new over the parent case so as to clearly resolve date afforded to limitations of the claimed subject matter.

Response to Amendments
To the extent at which applicant notes the claims being drastically narrowed, examiner agrees. However, the amendment introduces indefinite language and does not place the application in condition. Updated search and consideration is given as follows.
Functional language interpreted under 35 U.S.C. 112(f) remains with regard to assorted modules and units. For each module or unit, support must be established in the specification for the corresponding hardware. While the amendment states each module as having associated hardware, i.e., 
With regard to prior art, applicant remarks 02/09/2021 [Page 2] briefly states that the art of record fails to teach all details of how skill packages are selected for recommendation in amended claims. While there is much detail, it is not readily apparent which limitation or claimed functionality is purported as novel. When reviewing the claims, there is no mention of “select” in associating skill package with recommendation. Rather, claimed functionality alludes to “human expression-mood corresponding relationship formed according to research results of psychology and expression science”. The point of key functionality is severely lacking in clarity. Additional language concerning term frequency does not appear to be new and remaining elements, while numerous, are largely known in the art, e.g., computer hardware and modules in communication with internet. Furthermore, it is quite unconventional (at least to the examiner’s knowledge) to seek utility patent for a website or app merely based on its updating a smart appliance (i.e., robot) having some usage such as speech recognition. It might be more in the interest of applicant to seek copyright. Presently, the claims do not set forth a clear basis for that which advances the art.

Claim Objections
Claim 1 is objected to because of the following informalities: Claims should be drafted in the form of single sentence ending with a period, see MPEP 608.01(m). Claim 1 has no period.  Appropriate correction is required.
Claims 1, 11, and 16 are objected to because of the following informalities: Acronyms which have not been defined or properly introduced include: “APP” as well as CPU, ASIC, FPGA, and CPLD. Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations in claims 1-9 and 14 are: “acquisition module”, “analysis module”, “recommendation module”, “reminding module”, and per amendment comprising “identity information acquisition unit”, “interaction information acquisition unit”.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitation(s) interpreted under 35 U.S.C. 112(f) applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



Independent claim limitations “acquisition module”, “analysis module”, “recommendation module”, “reminding module”, “identity information acquisition unit”, and “interaction information acquisition unit” invoke 35 U.S.C. 112(f). However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The claimed device with associated modules does not have any corresponding structure. Therefore, the claims are indefinite and is rejected under 35 U.S.C. 112(b). Remaining dependent claims fail to cure the deficiency and are rejected as depending from rejected claims. The rejection applies to all pending claims: 1, 4-11, 14-16, and 18-20.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

All pending claims (1, 4-11, 14-16, and 18-20) are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Claims are replete with indefinite language that renders the scope of the claim insoluble. Dependent claims fail to cure the deficiencies. Clarification is required for the following: 
Independent claims disclose the limitation of “a human expression-mood corresponding relationship formed according to research results of psychology and expression science”. What or whose research results are being claimed? What is the nexus of broad fields being psychology and expression science? The instant specification merely repeats claim language. It would seem the claims may read to be interpreted as anything to include the very first Star Wars movie in which Luke Skywalker is seen working on a cyborg C3PO.
Antecedent basis is lacking for at least all of the following: “the text information”, “the word segmenting result”, “the intention”, “the expression information of the user”, “the preference degree of the user”, “the identity type”, “the description information”. These elements must be introduced properly as they occur, and not only for claim 1 but also for subsequent claim groupings.
Relative terms of degree include at least all of the following: “high frequency words”, “dominant user”, “preference degree of the user”, “any information generated when the user browses and searches for a webpage”, “chatting by the user”, “digging according to a series of algorithms”, “a certain skill package”, “the user actively fills”, “a human expression-mood corresponding relationship”, and “according to research results”. The specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Independent claims disclose “recommending an installation skill package to an intelligent robot” and subsequently “recommendation module, which acquires description information of the first skill package, and pushes the description information to the intelligent robot user”. These limitations appear in conflict with each other, i.e., recommending to a robot for skill update but pushing data to the user.
Independent claims disclose “labels a part-of-speech for each word according to the word segmenting result, extracts a key word in the text information according to the labeled part-of-speech, and identifies the intention of the user”. Structural relationship is lacking in decomposing the language elements. That is, one would expect to find discussion of lemma or utterance in order to arrive at part-of-speech for each word, rather the language entails some segmenting result and it is unclear what a result of segmenting is. Arguendo, even if the result were to be construed suitably, it would still not convey why any such language segmenting result imparts life into a claim where technical result is per final limitation “identifies and filters high frequency words used in the interaction information, and associates with the first skill package comprising the high frequency words”. Term frequency has been used utilized in some of the earliest web search engines as TF-IDF. Further, it is unclear of any relation between the label and the specification describing “functional tag of which comprises the high frequency word”. While label and tag are frequently synonymous terms in describing a classification, they appear to be used as corresponding to different elements (part-of-speech vs high freq word). This conflicts by equating a word part with a word count. Finally, it is also noted that claims language separately include “usage frequency” as apart from “high frequency words” which does not serve to improve clarity.
Independent claims disclose “associates with the first skill package comprising…” but does not identify the association being between two particular elements. That, the skill package is not positively associated with anything in particular to arrive at an association. Indefinite.
Independent claims disclose “feeds back all the associated first skill packages to the second information acquirer”. How many packages can be first? Is there any technical effect of this limitation apart from generalized communication.
Independent claims disclose “combining the acquired expression information of the user and the expression-mood corresponding relationship” and/or “collates identity information of an intelligent robot user and interaction information between the user and the intelligent robot”. Neither the combining nor the collating are described by specification with any particularity apart from repeating claims language. While it is appreciated that the claims suggest identifying robotic affect, this is an entire field of study with extensive research.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-6, 11, 14-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over: 
Breazeal, Cynthia, US PG Pub No 20160199977A1, hereinafter Breazeal, in view of 
Abdo et al., “Inferring What to Imitate in Manipulation Actions by Using a Recommender System”, hereinafter Abdo, in view of 
Breazeal, US Provisional 62422217 as relates to US PG Pub No 20180133900A1, hereinafter Breazeal217, in view of 
With respect to claim 1, Breazeal teaches: 
	A user portrait based skill package recommendation device for recommending an installation skill package to an intelligent robot {Breazeal [0007] “methods and systems for providing a companion device” where [0397] “Skills may be released as digitally signed ‘packages’ through the social robot store” for a [0073] “fully autonomous artificial character”} comprising: 
an acquisition module {Breazeal [0127] “functional modules” see environment Figs 2, 5, 17-18}, which acquires and collates identity information of an intelligent robot user and interaction information between the user and the intelligent robot {Breazeal Fig 12:1202 “Interaction Data” being [0007] “interactions of the user of the companion device with the companion device” comprises [0290-91] “user specific interaction data… interactions based on collected data”; [0123] “data may be aggregated”}, and acquires user portrait information of the user {Breazeal [0227] “user profiles” is user portrait having [0148] “learned user preferences”; [0284] “preferable modes of interaction may be developed based on a statistical profile of user’s attributes and PCD 100 acquired data”}, wherein: the user portrait information comprises the identity information of the user, interaction information of the user and the intelligent robot {Breazeal [0048] “learn about people’s identity, activity patterns, preferences, and interests through direct interaction… constructed personal profile”}, and information pertaining to usage parameters of the user for each skill package of the intelligent robot {Breazeal [0108] “collected data at the cloud storage 214 may be used to analyze what PCD features are resonating best with users, and to understand usage patterns”; [0336] “learn, such as using machine learning, about information, behavioral patterns, preferences, use case patterns, and the like, such as to allow the PCD 100 to adapt and personalize itself to one or more users, to its environment, and to its patterns of usage”; [0386]}; and the usage parameters comprise usage frequency {Breazeal [0216] “frequency of the use of certain words”; [0281] “usage log may be used to increase both the frequency and quality of interaction”; [0309] “increased word rate”}, duration {Breazeal [0154] “duration of the activity”; [0195]} and period of the user for each skill package {Breazeal [0221] “customizable in terms of which data it presents and for which time periods”; [0308] “period of time encompassing a particular social interaction”; [0154] “specified window”}; 
While Breazeal does not expressly disclose said functionality applies to “each” skill package, one of ordinary skill in the art would have considered it obvious prior to the time of filing to evaluate usage patterns for “each” skill package as obvious to try with a reasonable expectation of success as part of the verification during installation for further personalization with respect to usage patterns (Breazeal [0397], [0108]).
an analysis module, which is connected to a skill package management platform at a cloud network terminal {Breazeal Fig 2:214 “Networked Jibo Database Storage (Cloud)” with terminal “mobile devices”. See also Figs 17:1706 “Skill” and [0028] “Fig 18 is… architectural components for a platform enabling development of a skill”}, and analyzes the user portrait information {Breazeal [0121] “Tools such as Hadoop (Amazon MapReduce) and Splunk may be used to analyze data. Metrics may also be queryable so that the report may be run on how people interact with and use the PCD 100. The results of these analyses may be used to adjust parameters on how PCD learns, interacts, and behaves, and also on what features may be required in the future updates” for [0292] “plurality of types of analysis” such as [0416] “emotional state of individuals (affective analysis)”} and associates with a first skill package on a skill package management platform according to the user portrait information {Breazeal [0274] “learn about the user and to configure itself to be better adapted and matched to the functions” wherein matching is associating. See for example, [0284] “By accessing a centralized database and providing the user’s age and location, it may be determined that other children matching the user’s age profile tend to be interested in dinosaurs. As a result, PCD 100 commences to engage in a discussion of dinosaurs”}, wherein a description information of the first skill package comprises the whole or a part of the user portrait information {Breazeal [0494] “a given skill or behavior (such as animation, speech, or the like) may manifest differently based on other attributes associated with a PCD 100. For example, the PCD 100 may be programmed or may adapt, such as through interactions over time with a user or group, to have a certain personality… adapt to interact differently with distinct people, such as speaking to children differently from adults” teaches adapting to user type child/adult for a given skill}; and 
a recommendation module acquires the description information of the first skill package, and pushes the description information to the intelligent robot user {Breazeal [0119] “updates may be pushed to the robot” such as [0161] “deployment of newer NLUs, new apps, etc.” and/or [0331] “deploy a wide variety of new skills” where [0397] “Skills may be released as digitally signed ‘packages’ through the social robot store”}, wherein the description information of the first skill package further comprises an identity type of a dominant user of a corresponding skill package {Breazeal [0494] child/adult is identity type of dominant user having [0148] “learned user preferences”. Further, [0166] “tagged items” and/or [0227] “metatagging these bits and comparing the metatags to individual PCD 100 user preferences” wherein tags are description information with comparison to user preference}, function information and installed internal memory information {Breazeal [0395] “install skills on the social robot” and/or [0288] “The persona, or ‘digital soul’, of PCD 100 may be stored (e.g., in the cloud), in addition to being resident on PCD 100, external to PCD 100 and may therefore be downloaded and installed” onto [0511] “internal and/or external memory”}, wherein: 
	However, Breazeal does not appear to fairly “recommend” the new skill with respect to learned user type.
	Abdo discloses [P.1204 ¶4] “make recommendations about subsets of features to use for learning new actions. This can be seen as a form of content-based recommendation systems, which make recommendations based on previously indicated user preferences [3], [17]. This typically requires learning user profiles” and [P.1205 Sect.B ¶4] “content-based recommender systems. Such systems predict the preference of a user by analyzing his profile or purchase history”.
	Both Breazeal and Abdo are directed to interactive robot learning thus being analogous. A person having ordinary skill in the art would have considered it obvious prior to the time of filing to recommend a subset of features based on learned user profile, as disclosed by Abdo, for a skill package from the social robot store, disclosed by Breazeal, in order to benefit from market forces by analyzing a user purchase history or profile for recommending items (Abdo [P.1203 Sect.1 ¶2]). It should further be noted that Abdo is built upon PR2, which is one of the most advanced research robots ever built and has been utilized for such tasks as driving to Subway and retrieving sandwiches for the user.
	Per Amendment:
wherein: the acquisition module includes an identity information acquisition unit and an interaction information acquisition unit {Breazeal [0013] “interaction module” and [0048] “PCD 100 may learn about people’s identity”}; 
the identity information acquisition unit connects an intelligent robot website to acquire registration information of the user as the identity information of the intelligent robot user {Breazeal [0213] “The user may be have the ability to set up ‘information sessions’ at certain times of day. This may be done through a web or mobile app interface” e.g., [0227,29] “user profiles… to help build the profile of that user”}; 
the interaction information acquisition unit acquires and identifies the interaction information of the user and the intelligent robot {Breazeal [0073-74] “psycho-social interaction module (PSIM)… Fig 3A depicts architecture of the PSIM 300 in accordance with the exemplary and non-limiting embodiments” details robot interaction}; 
2the interaction information acquisition unit acquires a word which appears more than three times in the process of chatting by the user to the intelligent robot {Brezeal [0216] “frequency of use of certain words” and/or [0309] “increased word rate” suggests claimed ‘more than three’ to one of ordinary skill in the art}; 
the identity information acquisition unit tags the user based on data directly acquired from the behavior of the user and data acquired by digging according to a series of algorithms or rules {Brezeal [0048] “The psycho-social learning category may include algorithms through which the PCD 100 may learn about people’s identity, activity patterns, preferences, and interests through direct interaction” e.g., [0279] “one or more algorithms to accessed online or cloud data to trigger action that result in rapport building interactions between PCD 100 and the user” or [0427] “algorithms employed by a social robot” such as [0201] “by PCD 100 (e.g., ’How do you feel about that appointment?’), allowing appropriate emotional metatagging”}; 
the data directly acquired from the behavior of the user include user data that the user actively fills and uploads to a website or an APP, on the basis of which an identity type of the user is determined {Breazeal Fig 21 screenshot illustrating [0227, 29] “user profiles… build the profile of that user” such as type of child/adult [0272] “parameterized information of the family hub (e.g., elder parent, child, etc.)”, [0284] “children matching the user’s age profile”; [0245] “upload them to the user’s PCD profile”}; 
the user data include all of the user's name, occupation, identity card, student card, driver license, bank card and any information generated when the user browses and searches for a webpage {Breazeal [0476] “allow users to browse through and enter skills and basic settings” teaches browsing and basic settings include [0271] “user name” and [0048] “personal data… personal information” as would be reasonably understood by the skilled artisan. Information described as a particular class (i.e., student card vs bank card) is non-functional descriptive matter, see MPEP 2111.05}; 
the identity information acquisition unit segments the text information in the interaction information into words, labels a part-of-speech for each word according to the word segmenting result, extracts a key word in the text information according to the labeled part-of-speech, and identifies the intention of the user according to the key word {Brezeal [0056] “The textual representation of speech (words) may then be parsed to ‘understand’ the user’s intent” as [0080] “parsed NLU utterances” of [0219] “keyword usage”. For example, [0058] “the PCD 100 may be adapted to process natural language interactions that may be expressing the intent… ‘directed dialog’”}; 
the analysis module includes an identity information analysis unit and an interaction information analysis unit {Breazeal [0292] “PCD 100 may employ one of a plurality of types of analysis” e.g., [0416] “emotional state of individuals (affective analysis)”}; 
the acquisition module includes one of CPU, ASIC, FPGA and CPLD; the analysis module includes one of CPU, ASIC, FPGA and CPLD; and the recommendation module includes one of CPU, ASIC, FPGA and CPLD {Brezeal [0073] “supporting processes may proceed concurrently on CPU” illustrated Fig 5:516 “Quad-Core Processor Module” and [0499] “threads may be executed simultaneously to enhance the performance of the processor”};
However, the combination of Brezeal and Abdo does not teach the following limitations which are disclosed by Breazeal217:
the identity information acquisition unit combines the expression information of the user to pre-store in memory a human expression-mood corresponding relationship formed according to research results of psychology and expression science, and acquires the mood of the user when the robot is using a certain skill package by combining the acquired expression information of the user and the expression-mood corresponding relationship, so as to acquire the preference degree of the user for the skill package {Breazeal217 [00119-21] “personal preferences of the user… the Embodied Speech System uses its selection criteria to assemble a specific combination comprised of each type of expressive asset based on compatibility… the social robot may have access to a library of stored Paralinguistic Data Structures (PDS) and associated expressive assets. Such a library of PDS may be stored in a memory” further illustrated Fig 2B “Mood Overlay on Jibo’s Six Dimension of Expression” for framework Fig 1A and Fig 1C “Auto Tagging Hotwords”. Examiner uses figure numbers from PGPub as easier to find, though drawings are similarly found in the provisional [pdf pages 151/263 and 184/263]. See also [0188] “packaged combinations of paralinguistic language… speech tags (e.g., ESML tags)”, [0192] “communicative intent of a paralinguistic cue”, [0071] “personalization information (history of interactions, skills used, person’s favorite animal or color and the like)”, [0024]}; 
the identity information analysis unit analyzes the identity information of the user, determines the identity type of the user, and associates with the first skill package comprising the identity type of a dominant user in the description information {Brezeal217 [0057] “matches a skill (e.g., weather skill) to the query about the weather. The skill switcher ES150 will redirect the social robot’s active skill from Idle to the matched skill” wherein the query is from user and [P.106] “the robot comprises determining an identity of a person”}; 
the interaction information analysis unit analyzes the interaction information of the user and the intelligent robot, identifies and filters high frequency words used in the interaction information, and associates with the first skill package comprising the high frequency words in the function information {Breazeal217 [0054] “skill-specific launch command. When this launch command is detected, the skill switcher ES150 may evaluate robot context and switch to the skill identified in the command” such as by [P.91] “detection of hot words” and/or [00235] “parsing for keywords… keywords may be mapped to skill or other functions within an interaction framework that may direct a speech interaction module”. Further, [0105, 10] “tags exceeds a threshold frequency (such as may occur when dialog is tagged” suggests high frequency words as is made explicit by earlier work of Breazeal}; 
Breazeal217 builds upon earlier work of same author Breazeal thus being analogous. A person having ordinary skill in the art would have considered it obvious prior to the effective filing date to combine the functionality of Breazeal217 with Breazeal and Abdo as part of the “adaptive self-configuring/self healing to better match the needs/wants of the user” (Breazeal [0043, 48]). Motivation would be for finding “similarity between the derive paralinguistic sounds and the vocabulary of the user” with “Emotion and Affect Paralinguistic Cues” (Brezeal217 [0148], [0162]).

Claim 2 (Canceled).
Claim 3 (Canceled).

With respect to claim 4, the combination of Breazeal, Abdo, and Brezeal217 teaches the device in claim 1, further comprising  
an upgrade reminding module, which reminds the user to upgrade the first skill package after the recommendation module recommends the first skill package and completes installation on the intelligent robot and when an upgraded version of the first skill package is found, wherein the upgrade reminding module includes one of CPU, ASIC, FPGA, and CPLD {Breazeal [0108] “users can easily upgrade to future PCD robot releases” and [0119] “the robot can request the updates”. Further, [0217] “PCD 100 may autonomously remind the user if certain conditions are met” such as [0153] “PCD 100 may be configured to provide user-generated reminders or messages at correct times. The PCD 100 may be used for setting up conditions for delivering reminders at the correct times”. Finally, [0357] “new skills on a PCD 100” is an upgraded version of the skill package}.
	However, the reminders of Breazeal are not expressly designated for upgrade/update of a skill package. Instead, this is performed autonomously by the robot which saves time of the user for browsing and selecting skills. This appears to address the main technical problem of the instant application per specification [0005], [0043], [0080]. One of ordinary skill in the art would have considered it obvious to specify the reminder conditions of Breazeal for skill package updates as part of user’s scheduling preference per “optimizing the customization of content/delivery to individual users over time based on user preferences” (Breazeal [0150]).

With respect to claim 5, the device in claim 4, wherein  
	the upgrade reminding module determines the high frequency usage time of the first installation package having been installed on the intelligent robot according to the usage parameter information in the user portrait information {Breazeal [0281] “activity log and a device usage log… usage log may be stored and maintained that indicates when, how often and how the user prefers to interact with PCD 100. As is evident, both the activities log and the device usage log may be used to increase both the frequency and quality of interactions” logging of usage and activity}, and transmits a reminding signal to the user in the high frequency usage time {Breazeal [0153] “delivering reminders at the correct times… reminders may include real time conditions”; [0217]}.

With respect to claim 6, the device in claim 5, wherein  
the upgrade reminding module reminds the user with one of: a voice reminder; a mobile terminal reminder and a community webpage reminder, wherein: 
the user receives a voice reminder when the upgrade reminding module transmits upgrade reminding information to the intelligent robot to enable the intelligent robot to remind in a voice broadcasting manner {Breazeal [0153] “deliver the reminder in an appropriate voice”; [0202] “verbal reminder”}; 
the user receives a mobile terminal reminder when the upgrade reminding module transmits the upgrade reminding information to an intelligent terminal connected to the intelligent robot to remind in a texting or message pushing manner {Breazeal [0203] “PCD 100 may text their phone with the reminder”; [0440] “Reminder capabilities similar to those in personal assistant’s on popular smartphones”, [0152] “push… text (SMS) message”}; and  
the user receives a 20community webpage reminder when the upgrade reminding module transmits the upgrade reminding information in an intra-site message manner to a skill package community website registered by the user to remind {Breazeal [0217] “PCD 100 may autonomously remind the user if certain conditions set by the monitoring user via the app or web interface are met” in a [0106] “web development community” to develop skills and package contents [0331], [0397]}.

With respect to claim 11, Breazeal teaches: 
	A user portrait based skill package recommendation method for recommending an installation skill package to an intelligent robot {Breazeal [0007] “methods and systems for providing a companion device” where [0397] “Skills may be released as digitally signed ‘packages’ through the social robot store” for a [0073] “fully autonomous artificial character”} comprising the steps of: 
The remainder of this claim is rejected for the same rationale as claim 1.

Claim 12 (Canceled).
Claim 13 (Canceled).
Claim 14 is rejected for the same rationale as claim 4. 
Claim 15 is rejected for the same rationale as claim 5. 

With respect to claim 16, Breazeal teaches: 
	A user portrait based skill package recommendation system {Breazeal [0007] “systems for providing a companion device” where [0397] “Skills may be released as digitally signed ‘packages’ through the social robot store” for a [0073] “fully autonomous artificial character”}, comprising an application server {Breazeal [0111] “cloud-based server back-end”}, a skill package management platform {Breazeal [0028] “Fig 18… components for a platform enabling development of a skill”}, and a user device terminal {Breazeal Fig 2 “Mobile Devices”; [0402] “Internet of Things (IOT) devices”}, wherein: 
	The remainder of this claim is rejected for the same rationale as claim 1.

Claim 17 (Canceled).

With respect to claim 18, the combination of Brezeal, Abdo, and Breazeal217 teaches the system in claim 16, wherein: 
	the skill package management platform associates with the first skill package on the skill package management platform according to the identity type of the user in the search request and the high frequency word used in the communication information, and feeds back all the associated first skill packages to the second information acquirer {Breazeal217 [00188] “packaged combinations of paralinguistic language (PLA) with other expressive modes… may be grouped into a multi-mode expressive element, herein referred to as a jiboji. A library of jibojis may be developed so that the embodied speech tags (e.g., ESML tags) may refer to a specific jiboji in the library or to an extended group of jiboji to represent a category” again at [00121]}. 

Claim 19 is rejected for the same rationale as claim 4. 
Claim 20 is rejected for the same rationale as claim 5. 

Claims 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Breazeal, Abdo, and Breazeal217 in view of Cooper et al., US PG Pub No 20120130725A1, hereinafter Cooper.
With respect to claim 7, the combination of Breazeal, Abdo, and Breazeal217 teaches device in claim 6. Cooper teaches wherein,  
	the upgrade reminding module generates and transmits a first reminding instruction, a second reminding instruction, and a third reminding instruction {Cooper Fig 5:524 “Upgrade Scheduling Module” for [0030] “scheduling system 204 may continuously monitor approaching appointment timeslots and send reminders or alerts to the customer 214 over the scheduling user interface 206 that an upgrade is scheduled” with [0047] “repeated notifications to the customer. For example, notifications about the pending upgrade may be sent 4 weeks, 2 weeks, and 1 week prior… feedback loop at operation 670, may reschedule the automatic upgrade”}.
	Cooper is directed to temporal features of interactive electronic systems thus being analogous. A person having ordinary skill in the art would have considered it obvious prior to the time of filing to use the scheduler of Cooper for the upgrades and reminders of Breazeal so as to “allow customers to specify user preferences to a service provider regarding parameters for automatic system upgrades and times for scheduling upgrades. The automatic upgrade system may manage customer preferences for the scheduling of automatic upgrades” (Cooper [0004]).

With respect to claim 8, the combination of Breazeal, Abdo, Breazeal217, and Cooper teaches the device in claim 7, wherein:  
the upgrade reminding module transmits the first reminding instruction to the skill package management platform, acquires the upgrade installation package of the to-be-upgraded first skill package, and transmits the upgrade installation package to the intelligent robot to perform upgrade; the upgrade reminding module determines the low frequency usage time of the to-be-upgraded first skill package according to the usage parameter information contained in the user portrait information, acquires the upgrade installation package of the to-be-upgraded first skill package in the low frequency usage time, and transmits the upgrade installation package to the intelligent robot to perform upgrade; the upgrade reminding module aborts to remind the user to upgrade the to-be-upgraded skill package {Breazeal [0119] “updates may be pushed to the robot” where [0074] “The executive 302 is responsible for periodic updates” Fig 3 for a [0148-50] “method based on learned user preferences… optimizing the customization of content/delivery to individual users over time based on user preferences” such as [0153] “conditions for reminders” and [0281] “device usage log”}.

With respect to claim 9, the combination of Breazeal, Abdo, Breazeal217, and Cooper teaches the device in claim 8, wherein  
the upgrade reminding module generates a first abort reminding instruction and a second abort reminding instruction for the user to select the mode of aborting to upgrade the first skill package {Cooper Fig 2 automatic upgrade system [0027] “choose to not automatically upgrade and decide to upgrade at a later time” wherein not upgrade is first abort and upgrade at later time is second abort}.

With respect to claim 10, the combination of Breazeal, Abdo, and Cooper teaches the device in claim 9, wherein:  
	the user aborts to upgrade the to-be-upgraded first skill package to the current upgraded version; and the user aborts to 21upgrade the to-be-upgraded first skill package this time, and will determine whether to upgrade next time {Cooper Fig 2 automatic upgrade system [0027] “choose to not automatically upgrade and decide to upgrade at a later time” wherein not upgrade is first abort and upgrade at later time is second abort. Cont’d [0027] “define a range of all available times to automatically upgrade… preferred timeslot for automatic upgrades”. See also [0030] “if the upgrade fails… alternative appointment timeslot will be scheduled”}.




The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Ishiguro, Hiroshi, “Scientific Issues Concerning Androids” provides clear illustration of framework combining “Psychology” and “Neuro Sci” with Robotic Control, circa 2007

    PNG
    media_image1.png
    339
    907
    media_image1.png
    Greyscale

State of the Art comprises:
Lu et al., “Understanding User Instructions by Utilizing Open Knowledge for Service Robots” discloses semantic parsing and algorithms for human-robot interaction, see Figs 2-3.
Glas et al., “Personal Greetings: Personalized Robot Utterances Based on Novelty of Observed Behavior” discloses conversational robotics, see Fig 4.
Khandelwal et al., “BWIBots: A platform for bridging the gap between AI and human-robot interaction research” discloses grounded language learning for robots, see Fig 9.
Taniguchi et al., “Spatial Concept Acquisition for a Mobile Robot that Integrates Self-Localiazation and Unsupervised Word Discovery from Spoken Sentences” discloses unsupervised word segmentation.
Abdo et al., “Robot, Organize my Shelves! Tidying up Objects by Predicting User Preferences” disclosure extends work of relied upon Abdo, see Fig 2 ratings matrix.
Erhart et al., US PG Pub No 20170282365A1 “Movement and Interaction Verification” discloses web interface with robot app store from Avaya.
Lin, Xiaodan, US PG Pub No 20150237153A1 “Method, Device and System for Pushing Network Data” disclosure of Tencent, cited by International Search Report.
Tang et al., US PG Pub No 20200016745A1 “Data Processing Method for Care-Giving Robot and Apparatus” disclosure of Huawei details parameterized robotics with natural language processing and expressive mood evaluation, see Figs 5 and 11.
















Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chase P Hinckley whose telephone number is (571)272-7935.  The examiner can normally be reached on M-F 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miranda M. Huang can be reached on 571-270-7092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHASE P. HINCKLEY/Examiner, Art Unit 2124                                                                                                                                                                                                        
/MIRANDA M HUANG/Supervisory Patent Examiner, Art Unit 2124